Exhibit 10.1(ad)

 

FIRST AMENDMENT TO THE
SAUER-SUNDSTRAND COMPANY
SUPPLEMENTAL RETIREMENT BENEFIT PLAN
FOR CERTAIN KEY EXECUTIVES

 

WHEREAS, Sauer-Sundstrand Company previously adopted the Sauer-Sundstrand
Company Supplemental Retirement Benefit Plan for Certain Key Executives (the
“Plan”); and

 

WHEREAS, Sauer-Danfoss Inc. (the “Company”) assumed sponsorship of the Plan; and

 

WHEREAS, the Company desires to amend the Plan to change the name thereof and to
make certain design changes thereto;

 

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of
January 1, 2004:

 

1.                                       The Plan is hereby renamed as the
“Sauer-Danfoss Inc. Supplemental Retirement Benefit Plan for Certain Key
Executives.”

 

2.                                       Section 2(a) of the Plan is hereby
amended in its entirety to read as follows:

 

“(a)                            “Company” shall mean Sauer-Danfoss Inc.
(including the predecessor Sundstrand-Sauer Company or any successor of
Sauer-Sundstrand Company) or any subsidiary or other entity which, together with
Sauer-Danfoss Inc., would constitute a single employer under Code Section 414,
as amended.”

 

3.                                       Section 3 of the Plan is hereby amended
in its entirety to read as follows:

 

“3.  Supplemental Retirement Benefit.

 

FIRST, the benefit(s) to which the Executive is entitled under the Company
Retirement Plans, exclusive of any benefits derived under the Cash Balance
Account portion of the Sauer-Danfoss Employees’ Retirement Plan, shall be
determined.

 

SECOND, such benefit(s), exclusive of any benefits derived under the Cash
Balance Account portion of the Sauer-Danfoss Employees’ Retirement Plan, shall
be determined as if the limitations of Code Sections 415 and 401(a)(17) and any
provisions of such Plan incorporating such limitations, were inapplicable to
those Company Retirement Plans which are defined benefit Plans.

 

--------------------------------------------------------------------------------


 

THIRD, the amount of the Supplemental Retirement Benefit shall be determined by
subtracting the amounts determined under the second paragraph above from the
amount determined under the first paragraph above.

 

IN WITNESS WHEREFORE, the undersigned has caused this First Amendment to be
executed this 18th day of May, 2004.

 

 

SAUER-DANFOSS INC.

 

 

 

By:

/s/ Ron Hanson

 

 

Its:

VP Human Resources

 

 

--------------------------------------------------------------------------------